OPINION — AG — QUESTION: HB 826 BY SANGUIN IS PRESENTLY ON GENERAL ORDER IN THE STATE SENATE. THIS BILL APPARENTLY DEALS WITH THE SAME AREA AS DOES 19 O.S. 1961 794 [19-794] WHICH SAYS, "THE FINANCIAL BOOKS AND RECORDS OF EACH COUNTY OWNED HOSPITAL * * * MUST BE AUDITED FOR THE PRECEDING CALENDAR YEAR, BETWEEN JANUARY 1 AND FEBRUARY 15 * * *" . . . IF THIS IS ENACTED INTO LAW WOULD IT SUPERSEDE OR IN ANY WAY QUALIFY THE PROVISIONS OF 19 O.S. 1961 794 [19-794]? — NO CITE: 19 O.S. 1963 Supp., 790.1 [19-790.1](B)(3) (HARVEY CODY)